*308OPINION.
VaN FossaN:
Petitioner was a small coal company with a production of only 67,552 tons for the taxable year. Its president had served during 1917, 1918, and 1919 without salary. In 1920 it paid him $30,000. The Commissioner reduced this amount to $22,500. Petitioner’s president was also general manager of another and larger coal company and was paid a salary by it. He had various other business interests to which he gave some time and from which he received -compensation. The evidence is insufficient to prove that the action of the Commissioner was in error.
The second issue presented relates to the proper rates to be applied to certain of the corporation’s depreciable assets. In view of the evidence presented, we are of the opinion that the following rates *309oí depreciation should be applied, as constituting a reasonable allowance for the exhaustion, wear and tear of the assets in question for the year 1920:
[[Image here]]
The deficiency should be recomputed in accordance with this decision.
Judgment will be entered on 15 dags’ notice, under Rule 50.
Considered by MaRquette, Milliicen, and Phillips.